207 Ga. 443 (1950)
62 S.E.2d 182
MOORE
v.
CITY OF TIFTON.
17296.
Supreme Court of Georgia.
November 14, 1950.
Briggs Carson Jr., for plaintiff.
C. A. Christian, for defendant.
ALMAND, Justice.
Under an execution issued by the City of Tifton, certain realty of Mrs. Susie Moore was levied upon. To the levies Mrs. Moore filed an affidavit of illegality, asserting that the execution was issued under the provisions of an ordinance of said city, which by its terms authorized the city to issue executions to cover costs incurred by the city in making rat-proof certain property of Mrs. Moore in said city. In the affidavit of illegality it was asserted that the levies were proceeding illegally, because the ordinance under which the execution was issued was invalid and void because such ordinance violated certain *444 provisions of the Constitution of Georgia, and because the ordinance was unreasonable. No equitable relief was prayed for. On a hearing of the issues raised by the affidavit of illegality, heard by the court without the intervention of a jury, a judgment was rendered in favor of the City of Tifton. Mrs. Moore's motion for a new trial was overruled, and the case is here on exceptions to that order, the bill of exceptions invoking the jurisdiction of this court on the sole ground that constitutional questions are involved. Held: The Court of Appeals and not the Supreme Court has jurisdiction to decide the question of the constitutionality and reasonableness of a municipal ordinance. Dade County v. State, 203 Ga. 280 (46 S. E. 2d, 345); Loomis v. City of Atlanta, 206 Ga. 822 (58 S. E. 2d, 813).
Transferred to Court of Appeals. All the Justices concur.